Citation Nr: 0309840	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-24 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability.

2.  Entitlement to service connection for a bilateral upper 
arm disability.  

3.  Entitlement to service connection for a left wrist 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to March 1970, and from November 1983 to February 
2000.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO).


REMAND

The veteran contends that he incurred the claimed 
disabilities during active duty, while performing 
clerical/administrative duties in an office environment.  His 
DD 214's indicate that his primary military occupation 
specialty was personnel.  A preliminary review of the claims 
file indicates that this claim requires additional 
evidentiary development.  

The United States Court of Appeals for Veterans Claims 
(Court) has set out the parameters of VA's notification 
requirements.  As outlined in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), VA is required to inform the veteran of the 
type of evidence required to establish entitlement to a 
claim, and specify what his duties and VA's duties are in 
developing the claim.  Under 38 C.F.R. § 3.159(c)(4), a VA 
examination is required when there is some evidence of 
current disability, evidence of an event, injury or disease 
in service, and some indication that the claimed disability 
may be associated with the established event, injury or 
disease in service or with another service-connected 
disability.

The veteran's complaints of current left shoulder and left 
upper arm disabilities are supported by a private April 2000 
diagnosis of left shoulder impingement vs. rotator cuff 
sprain, and an April 2000 VA x-ray suggesting a soft tissue 
mass in the left elbow.  

With regard to his claim for service connection for 
disabilities of the right shoulder, the right upper arm, and 
the left wrist, the veteran was advised generally of the 
requirements to establish service connection.  Nevertheless, 
he has submitted no evidence of current right shoulder, right 
upper arm or left wrist disability.  

Because of the noted possibility of due process deficiencies, 
this case is REMANDED for the following:

1.  The RO should provide the veteran 
with all notice required by the VCAA, as 
outlined in Quartuccio, supra.  He should 
be specifically advised that establishing 
entitlement to service connection 
requires evidence of current disability, 
evidence of an event, disease or injury 
in service, and some evidence that the 
claimed disability may be associated with 
the established event, injury or disease 
in service or another service-connected 
disability.  He should be given the 
opportunity to present evidence that he 
has disability of the right shoulder, 
right upper arm, and the left wrist 
related to service.  

2.  The veteran should then be scheduled 
for a VA examination to ascertain whether 
it is at least as likely as not that he 
has left shoulder and left arm (and if he 
submits evidence of current disability, 
right shoulder, right arm and left wrist) 
disabilities related to service.  The 
veteran's claims folder should be 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should explain the rationale for 
any opinion given. 

3.  The RO should then readjudicate the 
claims.  If any claim remains denied, the 
veteran and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and given the 
opportunity to respond.  The RO should 
also ensure that any further notification 
or assistance mandated by the law and 
regulations, including by the VCAA, is 
accomplished.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

